Citation Nr: 0740367	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  02-17 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a higher initial evaluation for post-
traumatic stress disorder (PTSD), currently assigned a 50 
percent evaluation.

2.  Entitlement to an effective date earlier than November 
20, 2000, for the award of service connection for PTSD.  

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1967 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 RO decision.  In July 
2003, the appellant appeared at a Board videoconference 
hearing, and in May 2006, he appeared at a Board hearing held 
at the RO (i.e., Travel Board hearing).  As a result, the 
appeal has been assigned to an expanded panel.  See 
38 U.S.C.A. §§ 7102, 7107(c).   

In August 2006, the veteran, through counsel, requested an 
additional hearing to present further arguments, if the 
decision was not fully favorable to him.  While this decision 
is favorable to the veteran, and the question is moot, 
counsel should be aware that a veteran is entitled to a 
hearing before the Board, not multiple hearings on the same 
issue.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.700.  A 
disagreement with the outcome of a Board decision is not a 
basis for an additional hearing.

The issue of service connection for a back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

1.  In May 2006, the veteran withdrew his appeal of the claim 
for an effective date earlier than November 20, 2000, for the 
award of service connection for PTSD.

2.  Since the effective date of service connection, symptoms 
of PTSD more closely approximated total occupational and 
social impairment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the claim 
for an effective date earlier than November 20, 2000, for the 
award of service connection for PTSD have been met.  
38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2006).

2.  Since the effective date of service connection, the 
criteria for an evaluation of 100 percent for PTSD were met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.125, 4.130, Diagnostic Code (DC) 9411 (2007).    


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Dismissed appeal
(earlier effective date claim)

The Board must dismiss the claim for an effective date 
earlier than November20, 2000, for the award of service 
connection for PTSD.

The VA Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a) (West 2002).  All questions in a matter 
which are subject to decision by the Secretary under 38 
U.S.C.A. § 511(a) shall be subject to one review on appeal to 
the Secretary.  Final decisions on such appeals shall be made 
by the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a) (West 2002).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.  In addition, a substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  Such withdrawal of a substantive appeal 
must be on the record at a hearing; otherwise, it must be in 
writing.  38 C.F.R. § 20.204(a).

In this case, the RO denied a claim for an effective date 
earlier than November 20, 2000, in a March 2002 decision.  
The veteran timely filed a notice of disagreement with the 
RO's decision, and the RO issued him a statement of the case 
in September 2002.  The veteran then perfected his appeal 
with a timely substantive appeal.  However, at the May 2006 
Board hearing, the veteran specifically withdrew his appeal 
of this issue.  

Thus, there remain no allegations of errors of fact or law 
for appellate consideration as to this issue, and the Board 
does not have jurisdiction to review the appeal.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).  The Board therefore has no jurisdiction to review 
this issue.  Accordingly, the Board dismisses this issue.

II.  Increased rating claim

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2007).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

This appeal stems from the original grant of service 
connection in March 2002, for which the RO sent notice in 
January 2001.  That notification letter did not explicitly 
include any information pertaining to the evidence necessary 
to substantiate a claim for a higher rating.  However, this 
defect was cured by a letter sent to the claimant in February 
2004, and the subsequent readjudication in a December 2005 
supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  The February 2004 letter 
informed him of the information necessary to substantiate his 
claim.  See Overton v. Nicholson, 20 Vet. App. 427 (2006) 
(notice of the need for evidence showing an increased 
disability without providing the applicable ratings 
provisions deemed sufficient for VCAA notice requirements).  
He was informed of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, he was told to let VA know about any evidence or 
information concerning the level of his disability, 
satisfying the requirement that he be told to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  In 
May 2006, he was provided information regarding the effective 
date of a grant of benefits.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The veteran, who has been 
represented by counsel throughout the appeal, has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, and the duty to notify has 
been satisfied.  

VA has made all efforts to notify and to assist the appellant 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that even if 
there is any defect with regard to the timing or content of 
any notice sent prior to the RO's initial adjudication, that 
defect is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  VA effectively complied with all of the 
required elements under VA's duty to notify claimants prior 
to the last adjudication here (the May 2007 supplemental 
statement of the case).  

A May 2006 VA letter from the RO advised the veteran of the 
bases for assigning disability ratings and effective dates.  
See Dingess/Hartman, supra.

Indeed, there has been no prejudice to the appellant in the 
essential fairness of the adjudication.  The appellant has 
been apprised of the need for any evidence in his possession, 
and he has not identified any additional evidence that might 
be useful with respect to his claim.  Moreover, any error in 
VA's notice to the appellant (which is initially presumed to 
be prejudicial) is in fact harmless.  See Sanders v. 
Nicholson, 487 F.3d. 881 (Fed. Cir. 2007) (burden is on VA to 
show that error in notice was not prejudicial).  Any 
defective notice has not prejudiced the appellant in the 
essential fairness of the adjudication.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine), on remand, 20 Vet. App. 537 (2006) 
(discussing Board's ability to consider "harmless error"); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd in part, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), and aff'd, Dingess v. Nicholson, 2007 WL 
1686737 (C. A. Fed. Cir. June 5, 2007) (not selected for 
publication No. 2006-7247, 2006-7312); cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the appellant.  

The Board also concludes VA's duty to assist has been 
satisfied.  At and after his May 2006 hearing, the veteran 
submitted additional evidence, accompanied by written waiver 
of initial RO consideration of the evidence.  The claimant's 
service records and all potentially relevant VA medical 
records are in the file.  He was afforded VA examinations in 
2002 and 2004, and outpatient treatment records covering the 
period since then have been received.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The veteran 
submitted a notice of February 2006 award of Social Security 
Administration (SSA) benefits.  However, in light of the 
fully favorable decision below, no further efforts are needed 
to obtain records from the SSA. 

Thus, VA satisfied its duties to inform and assist the 
claimant at every stage of this case, and he is not 
prejudiced by the Board entering a decision on this issue at 
this time.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Factual Background

The veteran's active service from August 1967 to February 
1971 included service in Vietnam.  In March 2002, service 
connection for PTSD was granted, with a 50 percent rating 
assigned, effective the date of claim, November 20, 2000.  
Since this is an initial rating case, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Therefore, the most relevant evidence will be set forth 
chronologically, in some detail.

In November 2000, the veteran was hospitalized voluntarily in 
a VA facility with a several year history of depression 
worsening over the past several months, and a four-day 
history of suicidal ideation.  Over the past several years, 
he had experienced several psychosocial stressors, including 
the destruction of his home by fire and, later, by tornado, 
and several deaths, including his mother.  At the time of 
admission, thought content revealed ideas of depression, 
hopelessness, and suicidal ideation with specific plan and 
means to carry it out.  He improved during the course of the 
hospitalization, and at the time of discharge, his mood was 
more reactive with congruent affect without lability, thought 
process was goal-directed and logical, memory was intact, and 
he denied suicidal ideation.  Discharge diagnoses were PTSD 
and major depressive disorder, and his current global 
assessment of functioning (GAF) was 45.  

After his discharge, he began treatment on an outpatient 
basis at the Bonham VAMC.  A PTSD assessment was conducted in 
January 2001.  The veteran was noted to be punctual and 
neatly groomed.  He reported frequent and vivid combat dreams 
and nightmares, daily intrusive recollections of combat 
activities in Vietnam, difficulty tolerating others, night 
sweats, and aversion to crowds.  He reported significant 
depression with suicidal ideation, but no intent or plan.  
Psychological testing showed results significant for PTSD as 
well as associated major depression.  Overall, he was quite 
depressed and anxious with significant somatic concerns, and 
demonstrated indications of significant alienation and 
preference for isolation.  The diagnoses were PTSD and major 
depression, with a GAF of 45.

Subsequently, he has been followed on an outpatient basis 
approximately three times per year for assessment and 
medication management.  During 2001, he continued to complain 
of nightmares from 1 to 3 times per week.  In January 2001 he 
stated that he was chronically suicidal.  He had poor eye 
contact, and was mumbling.  In July 2001, he said that he had 
been working as a mechanic for the past two months.  On that 
occasion, he had a slightly better range of affect, was 
anxious at times, but with no psychosis, no suicidal or 
homicidal ideation, and no agitation.  The GAF was 40.  

On a VA examination in February 2002, the veteran reported 
nightmares averaging a couple of times a week, related to 
Vietnam experiences.  He also had intrusive daytime thoughts 
on a daily basis, and flashbacks about once every 6 months, 
and said he slept about 4 hours total per night.  He said he 
got very nervous around people and in traffic, and that he 
liked to be alone.  He had a feeling of detachment with 
respect to most people, and a startle reaction.  He lived by 
himself in the country on 200 acres of land.  Currently, he 
was working as a mechanic on construction equipment, although 
he reported sporadic employment since Vietnam of "a couple 
of hundred different jobs."  On mental status examination, 
his legs were shaking through much of interview.  He 
frequently avoided eye contact, and at time was quite sad and 
near tears, as he described some of his Vietnam experiences.  
He was fully oriented.  He said his memory was quite poor.  
There was no evidence of a formal thought disorder, 
hallucinations, or delusions, except occasional flashbacks.  
He said his attention wandered quite a bit, and he was not 
able to focus as well as he used to.  Cognitive functioning 
appeared to be within normal limits, although on an attention 
demanding test was slow.  Currently, he worked alone and on 
his own schedule.  He had very few friends, although he had 
relationships with his sons and some grandchildren.  The 
diagnosis was PTSD, with a GAF of 55.

Outpatient follow-up from April 2002 to May 2003 disclosed 
the veteran continued to complain of nightmares, and to keep 
to himself and avoid other people.  He was working as a 
mechanic, but largely at night.  His GAF was 45.    

In June 2003, a residual functional assessment form was 
completed by the veteran's treating therapist.  The therapist 
indicated that the veteran had marked limitation of ability 
to remember locations and work-like procedures, understand 
and remember detailed instructions, carry out detailed 
instructions, maintain attention and concentration for 
extended periods, perform activities within a schedule, 
maintain regular attendance, be punctual within customary 
tolerances, sustain an ordinary routine without special 
supervision, work in coordination or proximity to others 
without being distracted by them, complete a normal work day 
and work week without interruptions from psychologically 
based symptoms and to perform at a consistent pace without an 
unreasonable number and length of rest periods, interact 
appropriately with the general public, accept instructions 
and respond appropriately to criticism from supervisors, get 
along with co-workers or peers without distracting them or 
exhibiting behavioral extremes, respond appropriately to 
changes in the work setting, be aware of normal hazards and 
take appropriate precautions, travel in unfamiliar places or 
use public transportation, or set realistic goals or make 
plans independently of others.  

The provider checked that the veteran had moderately limited 
ability to understand and remember very short and simple 
instructions, carry out very short and simple instructions, 
make simple work-related decisions, ask simple questions or 
request assistance, or maintain socially appropriate behavior 
and to adhere to basic standards of neatness and cleanliness.  

The provider concluded that the veteran suffered from severe 
PTSD symptoms leading to depression with suicidal ideation, 
difficulty with attention and concentration.  He tended to 
avoid people due to difficulty getting along with them as 
well as his problem with temper.

In July 2003, S. Boyer wrote that he had employed the veteran 
sporadically over the last 5 or 6 years as a mechanic. By 
making adjustments to standard employment procedures, he had 
been able to utilize the veteran's outstanding talents as a 
mechanic.  He was unable to associate and communicate with 
others, which had been solved by funneling communications 
between the veteran and other people through the writer, who 
stated that he understood his problems, and he let the 
veteran take time off whenever he needed it. 

In July 2003 the veteran appeared for a Board videoconference 
hearing, in which he elaborated upon his symptoms.  He 
testified regarding his problems in getting along with other 
people, and the content of his dreams and flashbacks.  He 
said he had had to cut his hours at work.  

His outpatient follow-up records from October 2003 to June 
2004 show that he was still avoiding people and having 
trouble getting along with people, as well as sleeping.  His 
GAF scores were 45 in October 2003, and 40 in March and June 
2004.  In June 2004, he had become angry with a co-worker, 
and felt like hitting him, but had taken a few days off work 
instead.  

On a VA examination in July 2004, veteran reported poor 
sleep, nightmares 1-2 time a week, and intrusive thoughts 
about Vietnam on a daily basis.  He stayed by himself most of 
the time.  He had a startle reaction, which could lead to 
striking a person.  He said he occasionally missed work 
because of depression and low energy.  He reported suicidal 
ideation on a regular basis.  He still lived in the country 
by himself.  He helped his siblings with repair projects, but 
tried to avoid family social functions.  He tried to stay 
busy, and reported that he cleared and mowed his land, took 
care of his animals, and visited his father 3 miles away 
almost daily.  He had one friend he saw only occasionally.  
He worked for a contractor, performing mechanical repairs on 
the contractor's vehicles.  He said he had been working full-
time, more than 40 or 50 hours per week, but in the last year 
or so, had not been able to work more than 20 to 25 hours per 
week due to his PTSD symptoms, in particular, his difficulty 
in getting along with people, his low energy, and depression.  

On mental status examination, he was casually and 
appropriately dressed, and fully oriented.  Short-term memory 
tests, described in the repot, showed good registration 
skills and reasonably good short-term memory.  He said he 
wrote things down more than he used to.  He said he shopped 
at 3 a.m. to avoid other people.  He had no thought disorder, 
derailment, tangentiality, circumlocution, hallucinations, or 
delusions.  The diagnosis was PTSD with depression and poor 
sleep, with a GAF of 49.  The examiner noted that the veteran 
continued to have clear evidence of PTSD without any periods 
of remission.  His dysfunction due to PTSD had increased 
since the last examination.  He now experienced a near severe 
level of difficulty in his job-related activities and had 
limited his work to approximately half what he had done 
previously.  He was not able to work more due to his 
difficulty getting along with people, his intrusive thoughts, 
and his poor sleep.  

Records show he has continued to be followed by the VA for 
his PTSD symptoms, with GAF scores in 2005 of 45.  In March 
2006, the veteran reported less problem with his temper as 
long as he avoided people.  He was living on his 200 acre 
farm.  He was still having nightmares at times.  His 
depression was manageable due to medication.  On mental 
status examinations, he was alert, oriented, had a reactive 
mood, and was anxious at times, but was without psychosis, 
suicidal or homicidal ideation, or agitation, and the GAF was 
45.

In May 2006, the veteran testified at a Travel Board hearing.  
He stated that he has not worked since 2005.  He reported on 
his job history, and said he had had over a 100 jobs since 
service.  He stated that he avoided other people as much as 
possible, for example, doing his shopping in the middle of 
the night.  At the hearing, he appeared morose, and avoided 
eye contact.  It was difficult to elicit testimony, which was 
often rambling and disjointed.  

Analysis

The current appeal ensues from the original grant of service 
connection, and assignment of a 50 percent rating.  This 
decision addresses the assigned rating throughout the appeal 
period, since November 2000, and evidence pertaining to his 
condition during this period is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board has 
thoroughly reviewed all the evidence in the veteran's claims 
folder.  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails 
to show, on the claim.  The veteran must not assume that the 
Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  For example, some evidence, 
although reviewed, is not discussed because it is does not 
address the veteran's condition during the time period at 
issue.    

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Psychiatric disabilities are evaluated under a general rating 
formula for mental disorders.  38 C.F.R. § 4.130.  

According to the general rating formula, a mental disorder is 
rated 50 percent disabling when it results in occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411.  

A rating of 70 percent is warranted when it results in 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsess ional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is assigned when the condition results 
in total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

With resolution of doubt in the veteran's favor, the Board 
finds that the evidence demonstrates total occupational and 
social impairment.  Thus, the criteria for a 100 percent 
rating are met.  

The criteria set forth in the rating formula for mental 
disorders do not constitute an exhaustive list of symptoms, 
but rather are examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet.App. 436 (2002).  Other 
symptoms, and the effect of those symptoms on the claimant's 
social and work situation, must also be considered.  Id.  If 
the evidence demonstrates that a claimant suffers symptoms or 
effects that cause occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
the diagnostic code, the appropriate, equivalent rating will 
be assigned.  Id. 

As detailed above, the veteran was hospitalized in 2000 due 
to depression and suicidal ideation.  At that time, the 
veteran suffered from depression, hopelessness, and suicidal 
ideation with specific plan and means to carry it out.  
Although he had recently experienced a number of stressful 
events, there is no basis for distinguishing between non-
service-connected PTSD stressors and service-connected PTSD 
stressors.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  After the hospitalization, the evidence shows that 
the veteran remained in a very depressed state.  In January 
2001 he stated that he was chronically suicidal, and was 
noted to be quite depressed and anxious.  

Thereafter, for a period of approximately four years from 
2001 to 2005, the veteran was employed, but in a protected 
environment.  The veteran has testified that his employer 
made significant accommodations because of his behavioral 
problems.  Moreover, in the July 2004 examination report, it 
was noted that the veteran continued to have clear evidence 
of PTSD without any periods of remission, and which resulted 
in worse dysfunction since the previous examination.  At that 
point, he was still working, but only half-time, due to 
inability to get along with people, low energy, and 
depression.  In addition, he was again expressing suicidal 
ideation.  

The appellant's attorney has drawn attention to the GAF 
scores noted in the medical records.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness. See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  
DSM-IV, at 47.  A GAF score of 41 to 50 reflects serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  Id.  A 51-60 GAF score indicates moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Id. 

But the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue.  Rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  In this case, the GAF scores obtained in 
connection with the veteran's three times per year outpatient 
mental heath treatment have been 40 or 45.  GAF scores of 55 
in February 2002 and of 49 in July 2004 were reported on VA 
examination reports.  But these differences are not 
reconciled by substantial variations in the reported 
findings, and must therefore be attributed to the various 
examiners' interpretations of these scores.  

The evidence as a whole, including the examination reports, 
reveals a very isolated, detached, avoidant individual, who 
has little contact with others.  When evaluating the level of 
disability from a mental disorder, the extent of social 
impairment will be considered, but a rating will not be 
assigned solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b).  However, in this case, the veteran's attempts to 
avoid social contacts appear to dominate his life.  Although 
he has several family members living in the area, he spends 
most of his time alone on his rural property.  He shops in 
the middle of the night, to avoid contact with other people.  
When he was working at his last job, he was only able to 
maintain employment because his employer insulated him from 
the rest of the work force, as well as the company's 
customers.  In addition, he was permitted to work when he 
wanted to, which, again, was usually at night, when he could 
be alone, and to take as much time off as he felt he needed.  
Despite these accommodations, it was noted in June 2004 that 
an interaction with a co-worker had left him so angry that he 
had to take several days off work.  Since mid-2005, he has 
not been employed, according to his sworn testimony.  And 
before this most recent job, he said he had had about 100 
jobs since his discharge from service.  He said he had lost 
or quit these jobs due largely to personal conflicts.  While 
the fact of the veteran's ability to obtain employment 
suggests that he can obtain employment, the great number of 
jobs over the years also suggests that he is unable to retain 
these jobs without substantial accommodation, which had been 
provided by only one recent employer.      

The veteran also manifests other observable symptoms.  For 
example, in the November 2002 VA examination, the examiner 
reported that the veteran's legs were shaking throughout much 
of the interview, that he frequently avoided eye contact, and 
that he was at times quite sad, even near tears.  These 
observations are consistent with the veteran's demeanor at 
his 2006 hearing, where he appeared morose and taciturn and 
where he avoided eye contact.  It was difficult to elicit 
testimony from the veteran, and when persuaded to talk, his 
testimony was often rambling and disjointed.  

The residual functional assessment in June 2003 also noted 
marked limitation of ability of many mental functions, 
including the ability to remember locations and work-like 
procedures, understand and remember detailed instructions, 
carry out detailed instructions, maintain attention and 
concentration for extended periods, sustain an ordinary 
routine without special supervision, and be aware of normal 
hazards and take appropriate precautions.  This is competent, 
unrebutted medical evidence, and the Board must rely on 
medical evidence to support its ultimate decision.  See Jones 
v. Principi, 16 Vet. App. 219, 225 (2002); Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  Once again, this paints a 
somewhat consistent picture of disability for periods since 
the effective date of service connection.  It is also worth 
noting that all documents (with the possible exception of his 
initial, one-line claim for service connection for PTSD) 
submitted in connection with the claim and appeal were 
provided and/or filled out by his representative.  

The veteran has also submitted numerous statements from 
various individuals.  Generally, these lay statements 
described the veteran as a "recluse" and as avoiding even 
family contacts.  The Board finds these observations to be 
probative because they are from individuals who have been in 
a capacity to observe the veteran's demeanor and behavior for 
many years.    

In sum, the veteran is virtually isolated in the community, 
due to psychiatric symptomatology, resulting in profound 
occupational impairment.  Treatment has to a certain extent 
provided a degree of stability, but has not abated the 
severity of his symptoms.  His hearing testimony regarding 
his lifestyle and occupational history is considered 
credible, particularly in light of his demeanor at the 
hearings, which supports his representative's contentions 
that he was only able to maintain employment because of 
substantial concessions by his employer.  In view of these 
factors, the Board finds the evidence is approximately 
balanced as to whether or not the veteran meets the criteria 
for a 100 percent rating for PTSD.  Applying the benefit-of-
the-doubt rule in his favor, the Board finds his PTSD is 100 
percent disabling, and an increased initial rating for PTSD, 
to the 100 percent level, is granted.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  

The Board also finds that there have been no periods of time, 
since the effective date of service connection, during which 
a lower disability rating has been warranted; thus "staged 
ratings" are not applicable.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  In this regard, the outpatient treatment 
records, which are particularly useful for this aspect of the 
claim, show his condition to be for the most part stable with 
a GAF of 40 or 45.  In reaching this determination, the Board 
has applied the "benefit-of-the-doubt" rule.  See 
38 U.S.C.A. § 5107(b).  


ORDER

The appeal of the claim for an effective date earlier than 
November 20, 2000, for the award of service connection for 
PTSD is dismissed.

A 100 percent initial rating for PTSD is granted, subject to 
the applicable law governing the award of monetary benefits.


REMAND

In October 2005, the veteran perfected an appeal from a July 
2004 rating decision on the issue of entitlement to service 
connection for a back disability.  In that substantive 
appeal, he requested a Board hearing, either a Travel Board 
hearing or a Board videoconference hearing.  However, this 
matter was not mentioned at the time of the May 2006 Travel 
Board hearing.  Thus, the agency of original jurisdiction 
(AOJ) should clarify whether the veteran still wants a 
hearing, as to that issue, and if so, what type.

The record contains a copy of a February 7, 2006 notice of 
award of Social Security Administration (SSA) disability 
benefits, effective from December 2005.  The veteran was 
found to have become disabled under SSA rules on June 30, 
2005.  The medical evidence considered in making that 
determination is not of record, and may be useful to 
consideration of the issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request a copy of 
all medical records considered in 
conjunction with the February 7, 2006 
award of SSA disability benefits, 
effective from December 2005.  

2.  If additional evidence is received, 
the RO should readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the RO should issue a supplemental 
statement of the case and afford the 
appropriate opportunity to respond.  

3.  Following completion of the action 
requested above, if the benefit sought has 
not been granted, contact the veteran and 
his representative and request 
clarification of whether the veteran still 
desires a Board hearing at the local RO as 
to the appealed issue of service 
connection for a back disability, and if 
so, what type of hearing (i.e. Travel 
Board hearing or videoconference hearing).  
If a hearing is still desired, schedule 
the veteran for a hearing as requested.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


			
                   U. R. Powell                                             
Robert E. Sullivan
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
Panayotis Lambrakopoulos
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


